Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 28-58 are all the claims.
2.	The preliminary amendment to the specification of 5/20/2020 is entered. The preliminary amendment to the specification of 9/1/2020 has not been entered by the Office of Patent Application Processing based on the filing receipt of 5/22/2020 and the bibliographic data sheet for the instant application. Accordingly, the amendment is not entered herein.

Election/Restrictions
3.	Applicant’s election without traverse of species for the trispecific mesothelin binding protein of SEQ ID NO: 98 in the reply filed on 7/25/2022 is acknowledged. The non-elected species are joined for examination in the interest of compact prosecution.
4.	Claims 28-58 are all the claims under examination.

Information Disclosure Statement
5.	The IDS’ of 3/24/2020, 5/18/2020, 6/17/2020, 8/27/2020, 12/7/2020, 1/12/2021, 12/17/2021, 4/5/2022, and 8/3/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Drawings
6.	The drawing sheets for Figures 10A-10B and 11 are objected to because they recite “Alexa Fluor 647”, which is a trade name or a mark used in commerce. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Alexa Fluor, Octet, and Expi293, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
8.	Claims 42 and 43 are objected to because of the following informalities:  
a) Claim 42 is objected to for improper Markush group language where the proper phrase “selected from the group consisting of…and…” is missing from the claim. Insertion of the term “and” immediately prior to “zorubicin hydrochloride” will overcome this objection.
b) Claim 43 is objected to for an apparent typographical error in reciting “prostate carcinoma” as being a representative species for an anti-cancer agent.  This does not fulfill the description of an anti-cancer agent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 28-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 28-58 are drawn to treatment methods comprising administering the dosing regimen of a trispecific anti-MSLN binding protein absent any description or definition of a subject or patient being treated much less being in need thereof. The POSA cannot envisage from the scope of the independent or dependent claims, whether the administering step is applicable to a subject/patient, in vivo, or to a cell line, in vitro. Amending the generic claims 28 and 46 to recite to a subject or patient in need thereof could overcome this rejection.
b) Claim 43 is indefinite for the parenthetical phrase “(such as but not limited to, Lovastatin, Pravastatin, Fluvastatin, Statin, Simvastatin, and Atorvastatin).” It is neither clear nor definite whether the text contained within the parentheses is setting forth examples or preferences.
c) Regarding claim 43, the phrase "such as, but not limited to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	Claims 28-30, 38-40, 46-48, and 56-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claimed generic methods are drawn to treating a generic proliferative disease or a tumorous disease using the trispecific anti-MSLN binding protein of the sequence of SEQ ID NO: 58-86, 98, and 100-101. Applicants specification provides a sufficient enough distinction between the breadth and scope of the meaning for a proliferative disease versus a tumorous disease in the following paragraph: [0125] “The MSLN targeting trispecific proteins of the disclosure are also useful in the treatment or prevention of a variety of cancers or other abnormal proliferative diseases, including (but not limited to) the following: carcinoma, including that of the bladder, breast, colon, kidney, liver, lung, ovary, pancreas, stomach, cervix, thyroid and skin; including squamous cell carcinoma; hematopoietic tumors of lymphoid lineage, including leukemia, acute lymphocytic leukemia, acute lymphoblastic leukemia, B-cell lymphoma, T-cell lymphoma, Burkitt's lymphoma; hematopoietic tumors of myeloid lineage, including acute and chronic myelogenous leukemias and promyelocytic leukemia; tumors of mesenchymal origin, including fibrosarcoma and rhabdomyoscarcoma; other tumors, including melanoma, seminoma, tetratocarcinoma, neuroblastoma and glioma; tumors of the central and peripheral nervous system, including astrocytoma, neuroblastoma, glioma, and schwannomas; tumors of mesenchymal origin, including fibrosarcoma, rhabdomyoscarama, and osteosarcoma; and other tumors, including melanoma, xeroderma pigmentosum, keratoactanthoma, seminoma, thyroid follicular cancer and teratocarcinoma.” 
The specification provides no other examples (hypothetical or actual) of what is contemplated under the phrase “(but not limited to)” as regards the generic proliferative disease. The POSA is not limited to the examples in the specification based on the above excerpt, and could reasonably conclude that non-cancerous or non-tumorous diseases are contemplated by the meaning of the phrase “but not limited to” for the generic proliferative disease.  If non-limiting examples of non-cancerous MSLN-expressing proliferative disease include, e.g., asbestosis (see www.genecards.org/cgi-bin/carddisp.pl?gene=MSLN#diseases), then the specification does not support the full breadth and scope of the meaning for the phrase “proliferative disease” for the instant method of treatment claims using any one of the trispecific protein species recited in the claims.
The claims are directed to methods of administering a MSLN binding trispecific protein comprising any one of the sequences of SEQ ID NOS: 58-86, 98 and 100-101 wherein the trispecific protein is well defined.  However, not only in being drawn to the specific binding for MSLN, the trispecific protein is required to have the therapeutic or ameliorative effect on a genus of proliferative or tumorous diseases. 
The inventions of Claims 28 and 46 are examined for the full breadth and scope regarding a treatment/ameloriative outcome for any proliferative disease (based on the open-ended definition in the specification) for the instant claimed trispecific protein species for a structure/function analysis under the written description requirements. MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Here the specification teaches NO working examples using cell lines that fall outside the meaning and definition of a cancer cell line. While the specification supports trispecific protein effects on numerous cancerous cell lines, in vitro and in vivo, there is no substantiation for a universal treatment/ameliorative effect on just any non-cancerous proliferative disease or those proliferative disease being not limited to the disclosed cancerous diseases.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed methods for treating just any non-tumorous or non-cancerous proliferative disease, in vitro or in vivo, as per MPEP § 2163.  While the specification provides general descriptions of how to make trispecific anti-MSLN proteins and how to test them for desired binding and therapeutic activities, those trispecific proteins are not shown to effect just any proliferative disease.  Accordingly, the specification describes no species of trispecific protein having the structure being correlated to a function(s) (i.e., binding MSLN and being therapeutic or ameliorative) required by the claims for treating/ameliorating any proliferative disease being inclusive of non-cancerous disease types.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 28 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10730954 (US 15/977988).
The reference patent is not afforded safe harbor protection under 35 USC 121 in view of the CIP status for the instant application with respect to the reference patent being the parent thereof. The CIP status is verified in the transmittal documents filed 2/26/2020 including the Application Data Sheet, the filing receipt of 5/22/2020:

    PNG
    media_image1.png
    292
    697
    media_image1.png
    Greyscale

and the continuity map for the related applications as follows:

    PNG
    media_image2.png
    387
    557
    media_image2.png
    Greyscale
Although the claims at issue are not identical, they are not patentably distinct from each other because the product claims of the patent reference claim the identical sequences as those recited in the pending generic claims.
See instant claim 28 disclosing identical sequences as claimed in the reference patent claim 1:

    PNG
    media_image3.png
    56
    914
    media_image3.png
    Greyscale

See instant claim 46 disclosing identical the identical sequence as claimed in the reference patent claim 2:

    PNG
    media_image4.png
    51
    885
    media_image4.png
    Greyscale

	
12.	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and of U.S. Patent No. 10543271 (USAN 15/977968). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of reference patent recite the use of the claimed single domain mesothelin binding proteins. For example, SEQ ID NO(s): 69, 77, 80, 81, and 82 of the instant application comprise the SEQ ID NO(s): 12, 20, and 23-25, respectively of the reference patent.

13.	Claims 28-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10954311 (USAN 15/630259
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
) as evidenced by claims 1-2 of U.S. Patent No. 10730954 (US 15/977988). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of reference patent ‘311 are drawn to methods of treating a cancer or proliferative disease using a trispecific protein comprising a MSLN-binding component and therefore make a generic use of trispecific mesothelin binding proteins in treatment methods. As evidenced by the claims of the ‘954 patent, clones reading on and encompassing trispecific binding proteins comprising an anti-MSLN aspect and used in treatment of the same disorders was not only feasible, but obvious.
14.	Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 8, 31, 32, and 36-38 of copending Application No. 16/773,843 (reference application US 20200289646). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/773,843 recite the use of the claimed single domain mesothelin binding proteins. For example, SEQ ID NO(s): 69, 77, 80, 81, and 82 of the instant application comprise the SEQ ID NO(s): 12, 20, and 23-25, respectively of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643